       Case 1:20-cv-00550-GSA Document 23 Filed 08/23/21 Page 1 of 2


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      JUAN FRANCISCO MENDOZA                                 CASE NUMBER: 1:20-cv-00550-GSA
 7    MENDEZ,

 8                       Plaintiff,                          ORDER GRANTING MOTION TO
                                                             FILE LATE BRIEF
 9           v.

10    KILOLO KIJAKAZI, acting
      Commissioner of Social Security,
11

12                       Defendant.

13

14

15          On August 19, 2021 Plaintiff filed a motion to file a late opening brief (which was due on
16   the same day) due to other case responsibilities and her daughter testing positive for Covid-19. The
17   motion reflects that counsel hopes to complete the opening brief “hopefully by tomorrow.”
18   Defendant does not oppose the motion.
19          Accordingly, it is ORDERED that the motion (Doc. 22) is GRANTED, and Plaintiff’s
20   deadline to file the opening brief is extended to and including August 23, 2021. All other deadlines
21   are adjusted accordingly.
22
     IT IS SO ORDERED.
23

24      Dated:     August 20, 2021                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
     Case 1:20-cv-00550-GSA Document 23 Filed 08/23/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
